

116 S14 IS: Florida Federal Judicial Relief Act
U.S. Senate
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 14IN THE SENATE OF THE UNITED STATESJanuary 3, 2019Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize additional district court judgeships for the northern, middle, and southern districts
			 of Florida.
	
		1.Short
 titleThis Act may be cited as the Florida Federal Judicial Relief Act.
		2.District judges
			 for the district courts
 (a)Additional judgeshipsThe President shall appoint, by and with the advice and consent of the Senate— (1)6 additional district judges for the middle district of Florida;
 (2)1 additional district judge for the northern district of Florida; and (3)3 additional district judges for the southern district of Florida.
 (b)Conversion of temporary judgeshipsThe existing judgeship for the southern district of Florida authorized by section 312(c) of the 21st Century Department of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133 note), as of the date of enactment of this Act, shall be authorized under section 133 of title 28, United States Code, and the incumbent in that office shall hold the office under section 133 of title 28, United States Code, as amended by this Act.
 (c)Technical and conforming amendmentsThe table contained in section 133(a) of title 28, United States Code, is amended by striking the items relating to Florida and inserting the following:
				Florida:Northern5Middle21Southern21.